I agree to the conclusion reached by Mr. Justice WHITFIELD, but for reasons different from many of those expressed in the opinion. Chapter 16252, Acts of 1933, in the view I have of the subject, is unskillfully drawn; terms are used which are contradictory in meaning, or must be considered as a sort of redundancy in an effort to save the Act from invalidity.
The title of the Act is: "An Act to provide for the Settlement of Delinquent Taxes on Real Estate in the State of Florida, and to Further Defer the Enforcement of Liens for such Delinquent Taxes, and for the Assessment of Lands Upon or Against which Taxes are Delinquent, and for the Redemption of Delinquent Tax Certificates with Bonds."
It is clear from the language used in Section 1 that the Legislature either had no conception of the difference between "tax certificates" and "liens for delinquent taxes," or, assuming that it believed the phrases to be identical in meaning, deliberately decided to be superfluous in its use of words.
It is, however, a cardinal principle of statutory construction that words are used for a purpose, that redundancy *Page 662 
was not intended, that a statute is framed in perspicuous, intelligible terms; not in the turgid, bombastic, declamatory style of political orators. It is presumed that the means employed by the Legislature to express its will are adequate to the purpose and do express that will correctly. Denn v. Reid, 10 Pet. (U.S.) 524; Black on Interpretation of Laws, 35.
The doctrine of statutory construction which requires observance of the letter of the statute to determine the purpose of the law maker has been observed by the courts since the days of Lord Coke. 5 Coke 118 a. In Edrich's case, according to Lord Coke, the judge said: "that they ought not to make any construction against the express letter of the statute; for nothing can so express the meaning of the makers of the Act as their own direct words, for 'index animi sermo.'
And it would be dangerous to give scope to make a construction in any case against the express words, when the meaning of the makers doth not appear to the contrary, and when no inconvenience will thereupon follow; and therefore in such cases a verbis legis non est recedendum.' "
The Supreme Court of the United States in Sturges v. Crowninshield, 4 Wheat. (U.S.) 122, text 202, 4 L.Ed. 529, said the spirit of an instrument is to be collected chiefly from its words.
In the case of Van Pelt v. Hilliard, 75 Fla. 792, 78 South. Rep. 693, L. R. A. 1918E 639, this Court said that where words used in a statute have no definite meaning, or the connection in which they are used are ambiguous, it is the duty of the courts to give to such words a meaning.
Now a "tax certificate" is one thing and a "lien for delinquent taxes" is altogether another thing, and it was the purpose of the law maker that the statute should apply to *Page 663 
both, although the title confined it to the latter, except in so far as the last sentence of the title rescued the Act from fatal inconsistency. To say, as has been asserted, that the draftsman of the Act regarded the phrases "tax certificate" and "delinquent taxes" as synonymous is to affect toward him a patronizing attitude of superior knowledge, and in such assumed authority brush away words and phrases deliberately used, and must be given effect under well recognized principles of statutory construction by which the courts from the days of Lord Coke have considered themselves bound.
I, therefore, say that the Act recognized a distinction that is perfectly apparent in our system of tax assessments and collections between a so-called "tax certificate" and a "lien for delinquent taxes." A tax certificate is evidence of the sale of lands, as the majority opinion definitely states in its carefully worded allegiance to organic law, the "system of taxation includes the sale of lands for the nonpayment of State, county and district taxes and for the issue to the State of tax sale certificates showing the amount due for State, county and district taxes on described land sold to the State at tax sales." (Italics mine.)
A tax certificate is nothing more nor less than a tax collector's written or printed statement that the land described was sold to satisfy the tax due upon it for a certain year, which amounts to a sum certain, to which is added the cost of the sale. When the land is sold to the State the receipt or certificate is held by the Clerk of the Court, when the land is sold to an individual the receipt is held by him. In each case the amount thereafter which may be required of the land owner by way of redemption from the interest in the land created by the sale is augmented greatly by an exceedingly high rate of interest and costs and expenses, *Page 664 
making a different sum to be paid by the owner of the land from that which he owed as taxes and which were delinquent up to the actual sale of his land.
Under the system of tax assessments and collections now obtaining in this State real estate upon which taxes are delinquent are advertised and sold by the tax collector. In case there are no bidders the whole tract is required by law to be "bid off" by the tax collector for the State. The receipts or statements issued by the tax collector when the land is sold for the delinquent taxes are transferable by indorsement. When there are no individual bidders the lands are "sold to the State for taxes." When such lands appear by description on the tax rolls for succeeding years the valuation of them is entered but in the margin is noted the fact that the State holds the tax certificate and if the owner redeems the land from the State he is required to pay the taxes for the succeeding years together with the interest. See Secs. 969, 972, 982, 983, 984 C. G. L. 1927. So much the statement in the majority opinion concedes.
When the land is sold for the taxes assessed against it the relation of the owner of the land to the State in respect of the tax which was assessed against it and which became delinquent and by reason of such delinquency the land was sold is completely changed. He is confronted by a new situation. No obligation rests upon him in respect of the land to pay the taxes for the year for which the taxes became delinquent. Indeed he may not do so. That debt in so far as he was obligated to pay it is satisfied, but he may redeem his land from the State's interest in it acquired by purchase at the tax sale, or from the individual purchaser's interest in it acquired at such sale, by paying a much larger sum within a definite time than the amount of the original tax.
To say that such amount, which the owner is required to *Page 665 
pay in order to redeem his land from the interest in it acquired by either the State or an individual by purchase of the land at tax sale, is a debt which he owes by way of taxes and that the original tax lien is extended and enlarged to embrace the larger sum required to redeem the land is merely a misuse of words. There is no authority in reason for such a position.
The draftsman of, the Act, Chapter 16,252, Acts 1933, therefore had in mind the distinction between "liens for delinquent taxes" and "tax certificates held by the State."
I am of the opinion that in so far as the attempt is made to apply the provisions of the Act to "liens for delinquent taxes held by the State" the application would be in violation of the constitutional requirements of a "uniform and equal rate of taxation." Art. IX, Sec. I, Const.
The word "taxation" as used in the Constitution embraces both assessment and collection. It would be simply burlesque to say that the assessment should be uniform and equal, but the collection may be variable and unequal. In so far as the Act provides for the withholding by the State of any "liens for delinquent taxes" and extending the period for payment to fifteen years, I think, it is valid. In so far as the terms of the Act apply to "Tax Sale Certificates" held by the State they are valid. Tax certificates held by the State, as well as those held by an individual, constitute a sort of property or interest in the land, and when an individual is the purchaser at the tax sale he acquires a contract the obligation of which may not be interfered with by subsequent legislation. See Hull v. State, 29 Fla. 79, 11 South Rep. 97, 16 L. R. A. 308, 30 Am. St. Rep. 95; Starks v. Sawyer, 56 Fla. 596, 47 So.2d Rep. 513. He has an interest in the land that may develop into complete fee simple title. Likewise the State when it becomes the *Page 666 
purchaser of the land at tax sale acquires a sort of property evidenced by the tax certificate which it is within the legislative power to sell or dispose of upon such terms and conditions deemed by that body to be wise and for the State's interest. To sell such certificates for bonds of the county or district is simply an administrative exchange under statutory authority of one class of property for another class of property.
There are phrases in the language used to construct the provisions of the Act which are difficult of interpretation, which is required because the terms used are vague and almost meaningless. For example, in Sections 1 and 2 reference is made to the "actual" "bona fide owner of the fee title" and "actual bona fide owner or owners to the fee title." Whether the draftsman meant the owner of the fee simple absolute title, or whether he meant the owner merely of a fee of less dignity than the fee simple absolute, and whether he sought to exclude from the provisions of the Act trustees holding only the legal title, or persons holding the title in bad faith through some unfair or fraudulent scheme or transaction, can not be ascertained from the words used in the Act.
Whether there can be an owner of the "fee simple absolute" title while a "tax certificate" is held by the State, or an individual, is very doubtful, for such sale vests in the purchaser, whether State or individual, an interest in the land adverse to the former owner who thereafter does not own the fee simple title because of the adverse outstanding interest evidenced by the tax certificate.
I agree, however, that so far as the terms of the Act are applicable to "tax certificates," and may be practically worked out, the Act is valid and the conclusion arrived at in the majority opinion is concurred in by me. *Page 667